Citation Nr: 0301545	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  00-17 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need 
for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a daughter


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
October 1945 and from September 1950 to July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 RO decision that denied 
special monthly pension based on the need for aid and 
attendance or by reason of being housebound.  The veteran 
and his daughter testified at an RO hearing in February 
2001.  In an August 2001 decision, the RO granted special 
monthly pension by reason of being housebound.  The RO 
again denied special monthly pension based on the need for 
aid and attendance, and the appeal of that issue continues 


FINDINGS OF FACT

1.  The veteran is permanently and totally disabled for VA 
pension purposes by virtue of numerous non-service-
connected conditions, and he has also been found to be 
permanently housebound be reason of disabilities.

2.  However, the veteran is not totally blind or near 
totally blind; he is not a patient in a nursing home; he 
is not bedridden; he is able to tend to personal care 
functions without the assistance of another person; and he 
is able to protect himself from the hazards of his daily 
environment.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance are not met.  38 U.S.C.A. 
§§ 1502, 1521 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.351, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from February 1945 to 
October 1945 and from September 1950 to July 1952.  
Effective since November 1977, he has been found to be 
permanently and totally disabled for VA non-service-
connected pension purposes.

The veteran underwent a VA aid and attendance or 
housebound examination in October 1999.  He complained of 
numbness and paresthesias of the toes and crampy pains of 
all extremities arising from diabetes.  Cataracts had been 
removed 2 weeks earlier, along with implantation of 
intraocular lenses.  He had passed a kidney stone 15 years 
earlier, without recurrence.  He also had a history of 
high blood pressure, excision of basal cell carcinoma of 
the right earlobe, a right ankle fracture, and a mild 
cerebrovascular accident about 4 years earlier with 
ensuing right-sided weakness.  The examining VA doctor 
noted that the veteran had an attendant (his daughter) 
when he came by car to the examination.  It was noted the 
veteran was not permanently bedridden.  His best corrected 
vision was not 5/200 or worse in both eyes; in fact, he 
enjoyed fairly good vision.  He was mentally sound and 
capable of handling benefits payments.  Typically, he 
would wake up at 6:30 in the morning, fix his bed, get 
dressed, shave, wash his mouth and dentures.  He would 
have breakfast at the table by himself and take his pills, 
followed by household chores and reading the newspaper.  
After lunch, he might do household chores, such as picking 
up leaves in the backyard.  He would then bathe and have 
dinner, followed by watching TV and sleep around 8 PM.  On 
physical examination, he was well groomed and well 
nourished.  The VA doctor found no functional restrictions 
regarding self-feeding, dressing, bathing, shaving, and 
toileting; he was still able to carry out activities of 
daily living as well as to attend to needs of nature 
without assistance.  He also could walk well with adequate 
propulsion and balance without deficit in weightbearing.  
He was able to leave his home whenever necessary and for 
whatever purpose.  Final diagnoses were non-insulin 
dependent diabetes mellitus with peripheral neuropathy; 
status post excision of bilateral eye cataracts with 
intraocular lens implant; history of nephrolithiasis; 
status post operatory right earlobe pinna carcinoma of the 
skin (basal cell carcinoma); history of a fracture of the 
right ankle; benign prostatic hypertrophy; and history of 
arterial hypertension.  

The veteran and his daughter testified at an RO hearing in 
February 2001.  His representative argued that the 
requirements for special monthly pension, at least based 
on housebound status, were met.  The veteran indicated he 
lived with his daughters and if he wanted to go out they 
accompanied him.  He said he could bathe, dress, and feed 
himself.  His daughter stated that he could leave the 
house, albeit with her company.  She described various 
injuries that he suffered when unattended, as well as 
difficulties eating and dressing.  

The veteran underwent a VA aid and attendance or 
housebound examination in March 2001.  The record showed 
that the 75-year old veteran had been treated for 
uncontrolled non-insulin-dependent diabetes mellitus, 
status-post trans-ischemic accident, degenerative joint 
disease, arthritis, a well-healed right ankle fracture, 
senile bilateral cataracts, and right hemiparesis 2 years 
earlier with minimal residual at the present time.  He 
also had a history of recent chronic low back pain, benign 
prostatic hypertrophy and prostatitis 3 years earlier, 
gastritis and hyperacidity from 10 years before with 
gastroesophageal reflux.  A basal cell carcinoma lesion 
had been removed from his right earlobe and right cheek 4 
years earlier.  He also had started having hearing loss in 
the past 2 years.  At the examination, he complained of 
restlessness, dizziness and vertigo, shortness of breath, 
chest pain, loss of balance, chronic low back pain, 
hearing loss, irregular appetite, constipation, polyuria, 
pollakiuria, and insomnia.  His typical day involved 
playing with his dog, reading the newspaper and watching 
TV, occasionally cleaning the garden, light duties, and 
going to the supermarket accompanied by his daughter.  He 
needed company to report for the examination.  He was not 
hospitalized or bedridden.  At the time of the examination 
he reportedly used a wheelchair.  He had bilateral 
pseudophakia, and he did not use eyeglasses.  He was 
competent and capable to manage his benefit payments, and 
the examining VA doctor concluded that he was independent 
as to his daily needs.  

The March 2001 VA examination noted minimal hemiparesis 
residual with minimal incoordination of the right hand; 
loss of balance and failure of the right leg but no use of 
a walking cane; degenerative joint disease and arthritis 
of the lower extremity joints; mild limitation of motion 
due to right leg weakness and minimal lack of coordination 
with the right hand and right leg; degenerative joint 
disease of the s spine; and phimosis pending surgery; and 
slow, unassisted locomotion with short-step locomotion 
that was age-related.  Again, there were only minimal 
residuals of a cerebrovascular accident.  The examining 
doctor noted that he could leave the house at any time 
with company.  Listed diagnoses were:  uncontrolled non-
insulin dependent diabetes mellitus; high blood pressure; 
status post transient ishemic accident or minimal 
cerebrovascular accident; minimal right residual 
hemiparesis; chronic obstructive pulmonary disease; 
arthritis; cervical degenerative disc disease; bilateral 
pseudophakia with intraocular lens implant; 
gastroesophageal reflux; benign prostatic hypertrophy, 
status post prostatitis; phimosis, pending surgery; status 
post basal cell carcinoma removal from right earlobe and 
cheek.

On VA eye examination in March 2001, it was noted that he 
had had cataract surgery in both eyes.  His bilateral 
corrected visual acuity was 20/200 to 15/200 in the right 
eye and 20/40 in the left eye.  He did not have a visual 
field deficit.  Diagnoses were amblyopia of the right eye, 
pseudoaphakia of both eyes, and status post pterygium 
excision in both eyes.  

In an August 2001 decision, the RO granted the veteran 
special monthly pension by reason of being housebound, and 
the RO again denied special monthly pension based on a 
need for aid and attendance.

VA and private medical records in recent years show 
treatment for the veteran's chronic ailments.  He was seen 
in August and September 2001 at a private family clinic, 
with a history of uncontrolled diabetes mellitus, high 
blood pressure, and old cerebrovascular accident from 4 
years earlier with presenting neurologic deficit 
characterized by weakness of the right arm and leg.  
According to a September 2001 letter from a private doctor 
with an eye care center, the veteran was considered 
legally blind, with visual acuity of 20/400 in the right 
eye and 20/200 in the left eye; it was stated that he 
required accompaniment.

II.  Analysis

Through discussions in correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the RO has informed the veteran of 
the evidence necessary to substantiate his claim for 
special monthly pension based on the need for regular aid 
and attendance.  He has been informed of his and the VA's 
respective responsibilities for providing evidence.  
Pertinent medical records have been obtained, and VA 
examinations have been provided.  The notice and duty to 
assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

One of the requirements for basic non-service-connected 
pension is that a veteran be permanently and totally 
disabled.  There are income limits for a veteran found to 
be entitled to basic pension benefits based on being 
permanently and totally disabled.  Higher income limits 
apply for special monthly pension based on a need for 
regular aid and attendance or being housebound.  
38 U.S.C.A. §§ 1502, 1521.  The RO has already granted the 
veteran the lesser housebound benefits, and he appeals for 
aid and attendance benefits.

A person will be considered to be in need of regular aid 
and attendance if the person is a patient in a nursing 
home; blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less in both eyes or concentric 
contraction of the visual field of 5 degrees or less; or 
establishes a factual need of regular aid and attendance 
of another person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 
3.351.  Determinations as to a factual need for aid and 
attendance must be based on actual requirements of 
personal assistance from others.  In making such 
determinations, consideration is given to such conditions 
as: inability of claimant to dress or undress himself or 
to keep himself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliance which by reason of the particular disability 
cannot be done without aid (not including adjustment of 
appliances that normal persons would be unable to adjust 
without aid); an inability to feed himself through loss of 
coordination of the upper extremities or through extreme 
weakness; an inability to attend to wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition that, through its 
essential character, actually requires that the claimant 
remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions that a claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the claimant is so helpless as to need regular aid 
and attendance, not that there be a constant need.  38 
C.F.R. § 3.352.

The veteran has significant disabilities, as acknowleded 
by the fact that he is rated permanently and totally 
disabled and housebound for pension purposes.  

However, as to the specific issue of a claimed need of 
regular aid and attendance, it is noted the veteran is not 
in a nursing home.  He has visual problems, but the 
medical evidence shows he is not blind or nearly blind, 
under the standards of the regulation, to qualify for aid 
and attendance benefits.  As to a claimed factual need for 
aid and attendance, he can look after his own personal 
care functions such as feeding, bathing, dressing, and 
going to the bathroom.  Despite some problems with 
ambulation, he is not bedridden because of his 
disabilities.  His disabilities do not require that 
someone regularly watch over him to protect him from 
hazards in his environment.  In short, he is not in need 
of regular aid and attendance at this time.  If his health 
deteriorates in the future, he can again apply for this 
benefit.

The Board finds that the veteran is not entitled to 
special monthly pension based on a need for regular aid 
and attendance.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Special monthly pension based on the need for aid and 
attendance is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

